               Case 2:15-cr-00054-JCM-CWH Document 217 Filed 01/15/21 Page 1 of 4
AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)



                                       UNITED STATES DISTRICT COURT
                                   FOR THE__________ DISTRICT OF __________
                                                                 Nevada

          UNITED STATES OF AMERICA
                                                                          Case No. _2:15-cr-00054-JCM
                                                                                     ___________

                                                                          ORDER ON MOTION FOR
          v.                                                              SENTENCE REDUCTION UNDER
                                                                          18 U.S.C. § 3582(c)(1)(A)
         Cameron Bell
                                                                          (COMPASSIONATE RELEASE)


                 Upon motion of ☐ the defendant ☐ the Director of the Bureau of Prisons for a reduction

         in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors

         provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing

         Commission,

         IT IS ORDERED that the motion is:

         ☐ GRANTED

                 ☐ The defendant’s previously imposed sentence of imprisonment of ________________

         is reduced to ____________________________. If this sentence is less than the amount of time

         the defendant already served, the sentence is reduced to a time served; or

                 ☐ Time served.

                 If the defendant’s sentence is reduced to time served:

                          ☐        This order is stayed for up to fourteen days, for the verification of the

                                   defendant’s residence and/or establishment of a release plan, to make

                                   appropriate travel arrangements, and to ensure the defendant’s safe

                                   release. The defendant shall be released as soon as a residence is verified,

                                   a release plan is established, appropriate travel arrangements are made,
Case 2:15-cr-00054-JCM-CWH Document 217 Filed 01/15/21 Page 2 of 4




                and it is safe for the defendant to travel. There shall be no delay in

                ensuring travel arrangements are made. If more than fourteen days are

                needed to make appropriate travel arrangements and ensure the

                defendant’s safe release, the parties shall immediately notify the court and

                show cause why the stay should be extended; or

        ☐       There being a verified residence and an appropriate release plan in place,

                this order is stayed for up to fourteen days to make appropriate travel

                arrangements and to ensure the defendant’s safe release. The defendant

                shall be released as soon as appropriate travel arrangements are made and

                it is safe for the defendant to travel. There shall be no delay in ensuring

                travel arrangements are made. If more than fourteen days are needed to

                make appropriate travel arrangements and ensure the defendant’s safe

                release, then the parties shall immediately notify the court and show cause

                why the stay should be extended.

 ☐ The defendant must provide the complete address where the defendant will reside

 upon release to the probation office in the district where they will be released because it

 was not included in the motion for sentence reduction.

 ☐ Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term” of

 ☐ probation or ☐ supervised release of ___ months (not to exceed the unserved portion

 of the original term of imprisonment).

        ☐ The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or




                                           2
      Case 2:15-cr-00054-JCM-CWH Document 217 Filed 01/15/21 Page 3 of 4




               ☐ The conditions of the “special term” of supervision are as follows:




        ☐ The defendant’s previously imposed conditions of supervised release are unchanged.

        ☐ The defendant’s previously imposed conditions of supervised release are modified as

        follows:




☐ DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the United

States Attorney to file a response on or before _________________, along with all Bureau of

Prisons records (medical, institutional, administrative) relevant to this motion.

☐ DENIED after complete review of the motion on the merits.

         ☐ FACTORS CONSIDERED (Optional)
Although the parties agree that defendant's condition along with the COVID-19 pandemic
entail an extraordinary circumstance, this court denies the instant motion upon consideration of
defendant's sentence, his time served, and the possible danger he may pose to the community
due to the nature of his offense.

This court also grants defendant’s motion to file under seal. (ECF No. 209). The exhibits
in question contain defendant’s personal and medical information, thus presenting good cause
to leave under seal.                           3
     Case 2:15-cr-00054-JCM-CWH Document 217 Filed 01/15/21 Page 4 of 4




☐ DENIED WITHOUT PREJUDICE because the defendant has not exhausted all administrative

remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since receipt of the

defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

January 15, 2021.
                                                    UNITED STATES DISTRICT JUDGE




                                                4
